Dismissed and Memorandum Opinion filed November 17, 2005








Dismissed and Memorandum Opinion filed November 17,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00529-CV
____________
 
R. K. DHINGRA, TRUSTEE, ET AL., Appellants
 
V.
 
LAGUNA TOWNHOMES COMMUNITY
ASSOCIATION OF HOUSTON, INC., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause
No. 820,865
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 22, 2005.
On November 10, 2005, appellants filed a motion to dismiss
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 17, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.